Name: 2008/303/EC: Commission Decision of 14 April 2008 concerning interim protection measures relating to Classical Swine Fever in Slovakia (notified under document number C(2008) 1525) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  international trade;  agricultural policy;  agricultural activity;  Europe;  health
 Date Published: 2008-04-15

 15.4.2008 EN Official Journal of the European Union L 105/7 COMMISSION DECISION of 14 April 2008 concerning interim protection measures relating to Classical Swine Fever in Slovakia (notified under document number C(2008) 1525) (Text with EEA relevance) (2008/303/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(3) thereof, Whereas: (1) An outbreak of Classical Swine Fever has occurred in Slovakia. (2) In view of the trade in live pigs and certain pig products, this outbreak is liable to endanger the herds of other Members States. (3) Slovakia has taken measures within the framework of Council Directive 2001/89/EC on Community measures for the control of Classical Swine Fever (2). (4) The animal health conditions and the certification requirements for trade in live pigs are laid down in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (3). (5) The animal health conditions and certification requirements for trade in porcine semen are laid down in Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (4). (6) The animal health conditions and certification requirements for trade in porcine ova and embryos are laid down in Commission Decision 95/483/EC of 9 November 1995 determining the specimen certificate for intra-Community trade in ova and embryos of swine (5). (7) Pending the meeting of the Standing Committee on the Food Chain and Animal Health and in collaboration with the Member State concerned, it is appropriate to adopt interim protection measures. (8) This Decision shall be reviewed by the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Without prejudice to the measures of Council Directive 2001/89/EC, and in particular Articles 9, 10 and 11 thereof, Slovakia shall ensure that: (a) no pigs are transported from and to pig holdings situated within the areas described in the Annex; (b) transport of pigs for slaughter proceeding from holdings situated outside the areas described in the Annex to slaughterhouses located in the said areas and transit of pigs through the said areas shall only be allowed via major roads or railways and in accordance with the detailed instructions provided for by the competent authorities to prevent that during transport the pigs in question come in direct or indirect contact with other pigs. 2. By derogation from paragraph 1(a) the competent authorities may authorise the transport of pigs directly to a slaughterhouse situated in the area described in the Annex, or in exceptional cases in designated slaughterhouses outside that area in Slovakia, for immediate slaughter. Article 2 1. Slovakia shall ensure that no pigs, except pigs send for immediate slaughter directly to the slaughterhouse, are dispatched to other Member States and to third countries, unless the pigs: (a) come from a holding situated in an area outside the areas described in the Annex; and (b) have been resident on the holding of origin for at least 30 days prior to loading, or since birth if less than 30 days of age; and (c) come from a holding where no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question. 2. The competent veterinary authority of Slovakia shall ensure that the notification of the dispatch of pigs to other Member States is communicated to the central and local veterinary authorities of the Member State of destination and any Member State of transit at least three days before the dispatch. Article 3 1. Slovakia shall ensure that no consignments of porcine semen are dispatched to other Member States and to third countries unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Council Directive 90/429/EEC and situated outside the areas described in the Annex. 2. Slovakia shall ensure that no consignments of ova and embryos of swine are dispatched to other Member States and to third countries unless the ova and embryos originate from swine kept at a holding situated outside the areas described in the Annex. Article 4 Slovakia shall ensure that: (a) the health certificate provided for in Council Directive 64/432/EEC accompanying pigs dispatched from Slovakia must be completed by the following: Animals in accordance with Commission Decision 2008/303/EC of 14 April 2008 concerning interim protection measures relating to Classical Swine Fever in Slovakia (b) the health certificate provided for in Council Directive 90/429/EEC accompanying boar semen dispatched from Slovakia must be completed by the following: Semen in accordance with Commission Decision 2008/303/EC of 14 April 2008 concerning interim protection measures relating to Classical Swine Fever in Slovakia (c) the health certificate provided for in Commission Decision 95/483/EC accompanying ova and embryos of swine dispatched from Slovakia must be completed by the following: Ova/Embryos (delete as appropriate) in accordance with Commission Decision 2008/303/EC of 14 April 2008 concerning interim protection measures relating to Classical Swine Fever in Slovakia Article 5 Slovakia shall ensure that vehicles which have been used for the transport of pigs or had entered a holding where pigs are kept are cleaned and disinfected after each operation and the transporter shall furnish proof to the competent veterinary authority of such disinfection. Article 6 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 7 This Decision is addressed to the Member States. Done at Brussels, 14 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (3) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (4) OJ L 224, 18.8.1990, p. 62. Directive as last amended by Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (5) OJ L 275, 18.11.1995, p. 30. ANNEX The entire territory of Slovakia.